Citation Nr: 0619981	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-24 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma, 
including as secondary to service connected multiple 
sclerosis (MS).

2.  Entitlement to service connection for neurogenic bowel, 
including as secondary to service connected multiple 
sclerosis (MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active military duty from September 
1990 to January 1991.
This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 RO rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

Subsequent to the certification of the appeal by the RO, the 
veteran, through her representative submitted additional 
evidence.  Pursuant to 38 C.F.R. § 20.1304, this evidence 
must be first considered by the agency of original 
jurisdiction (AOJ).  On remand this should be done.

Regarding a respiratory disorder, in a December 2003 VA 
examination, the veteran was diagnosed with asthma and the 
provider concluded that the asthma was not due to her 
service-connected MS.  No opinion was expressed, however, as 
to whether the veteran's respiratory disorder may be 
aggravated by her service connected multiple sclerosis.  
Additional evaluation is warranted.  

As to the neurogenic bowel claim, the veteran provided 
medical information from a September 1994 treatise, which 
stated that a complication of MS is constipation, which is 
the result of a neurogenic bowel or immobility (slowed bowel 
activity).  The record reflects complaints of constipation.  

The record also shows the veteran underwent a VA examination 
in December 2003.  During the examination, she complained of 
constipation.  The examiner concluded there was no anal 
sphincter dysfunction, but did not explicitly address 
"neurogenic bowel."  While it may be that to a trained 
medical professional this report would actually be seen to 
address the question presented in this case, as it is 
presently written, it is not clear whether the veteran may be 
considered to have the claimed disability, and its 
relationship, if any, to multiple sclerosis.  This should be 
clarified.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule VA examinations to 
determine the nature and extent of 
multiple-sclerosis impairment as related 
to asthma and neurogenic bowel.  In 
particular, the appropriate examiner 
should state whether the veteran's 
respiratory disability was as likely as 
not caused or aggravated by her multiple 
sclerosis, and whether or not the 
veteran has neurogenic bowel, and if so, 
whether it is as likely as not caused or 
aggravated by her multiple sclerosis.  A 
complete rationale should be provided as 
to the examiners' conclusions. 

2.  Ensure complete compliance with 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159. 
  
3.  Thereafter, readjudicate the claims, 
and if any remain denied, provide the 
veteran and her representative with a 
supplemental statement of the case.  The 
supplemental statement of the case should 
discuss all relevant actions taken on the 
claims for benefits, summarize the 
evidence, and reference all pertinent 
legal authority.  Allow an appropriate 
period for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




___________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



